                                      ··-----------------------
        Case 1:18-cv-00701-JGK Document 47-1 Filed 11/13/19 Page 1 of 2




                           UNITED ST ATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintill                         I 8-CV-0070 I -JGK

       - against -                                                        ECFCASE




ONE OR MORE UNKNOWN TRADERS IN THE
SECURITIES OF BIOVERATIV, INC.,                                   ': lJ'Jf:-.J"/f~= ::
                                                                  ii;-- !---;''l'·---."""';.,:•·Ji.
                                                                  ,__,L ___       ~\.~~--.-•1
                                                                                                    r _, ~··r_f,_~,
                                                                                                                 _

                                     Ddendanrs.                   .'
                                                                   - '"'\f - -" , .                                   t


                                                                   ,_-·:-~:. ~.::':~ ~l~(i_?-:fiXii:
                                                                                        '"'   -- ·-··--- -·-
                                   !~\M:ORDER

       WHEREAS on January 26, 2018, the SEC filed a Complaint alleging insider

trading against unknown traders in the stock •.lfBioverativ. Inc. ("BIVV") and sought an

order freezing all assets re lated to the purcha,,e of 1,61 0 Bl YV option contracts from

January 12. 2018, through January I 9, 2018, made by those unkncmn traders. See Doc.

## 2: IO.


       WHEREAS on February 9, 2018, the Court entered an Order granting the SFC's

request f'or a preliminary injunction that. among other things, froze all assets related to the

purchase of the 1.610 BIVV option contracts. Sa Doc.# 14 ("Asset Freeze Order").
       Case 1:18-cv-00701-JGK Document 47-1             Filed 11/13/19 Page 2 of 2




       WHEREAS on June 13. 2019. the SC:C tiled an Amended Complaint alleging that

Roland M. Mathys engaged in insider trading with respect to his purchase of 1.607 of the

1.610 Bl VY option contracts. See Doc. # 37.


       WHEREAS on November 13. 2019. the SEC requested that the Court unfreeze the

proceeds from the sale of the three (3) BIVV option contracts that were purchased by

somebody other than Defendant Roland Mallys and were not included in the SECs

Amended Complaint.


       IT IS HEREBY ORDERED that Plaintiff SECs Motion to Unli·eeze Assets is

GRANTED and the Court's Asset Freeze Oder is modified as follows:

   I. Proceeds from the purchase and sale c·f the three option contracts that \\ere not

       included in the SEC's Amended Complaint. in the amount of$1 I .454.48. is

       released from the Court's asset freeze.

   2. The Asset Freeze Order shall otherwise remain in full effect.




      -++u f1f- ___ .2019
      New Y   bf: New York
